Citation Nr: 0604388	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-07 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an old fracture of the left elbow, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an evaluation in excess of 20 percent for 
fracture of the left patella with traumatic arthritis, from 
February 18, 1997 to April 1, 2004. 

3.  Entitlement to a rating in excess of 10 percent for 
fracture, left patella with traumatic arthritis and painful 
motion on flexion, on and after April 2, 2004. 

4.  Entitlement to a rating in excess of 10 percent for 
fracture, left patella with traumatic arthritis and painful 
motion on extension, on and after April 2, 2004.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2000 rating 
decision by the Houston, Texas, Regional Office (RO), which 
denied the veteran's claims of entitlement to a rating in 
excess of 20 percent for residuals of old fracture of the 
left elbow, and a rating in excess of 20 percent for fracture 
of the left patella, with traumatic arthritis.  The veteran 
perfected a timely appeal to that decision.  

On October 20, 2003, the veteran appeared at the Houston, 
Texas RO and testified at a videoconference hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
DC.  The veteran accepted this hearing in lieu of an in-
person hearing.  A transcript of the videoconference hearing 
is of record.  

In February 2004, the Board remanded the case to the RO for 
further evidentiary development.  Among the issues before the 
Board, at that time, was entitlement to service connection 
for a left ankle disorder, to include as secondary to 
fracture of the left patella with traumatic arthritis.  
However, in an April 2005 rating action, the RO granted 
service connection for injury to the left ankle, with 
traumatic arthritis.  Therefore, this issue is no longer 
before the Board.  

In the April 2005 rating action the RO granted service 
connection for instability of the left knee, rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, effective April 2, 2004, the date instability was first 
shown on VA examination.  There has been no disagreement with 
that determination.  The issue of increased rating based on 
arthritis and limitation of motion of the knee remains on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected left elbow disorder is 
manifested by flexion to 125 degrees, extension to 30 
degrees, pronation at 60 degrees and supination at 60 
degrees, and the range of motion is additionally limited by 
pain, weakness, and lack of endurance.  

3.  During the period from February 18, 1997 through April 1, 
2004, the veteran's fracture of the left patella with 
traumatic arthritis was manifested by 120 degrees or more of 
flexion, no more than 5 degrees limitation of extension, and 
no more than moderate functional impairment.  

4.  From April 2, 2004, the veteran's left knee disorder is 
not shown to result in functional loss consistent with or 
comparable to limitation of motion of the left leg to 30 
degrees on flexion or to 15 degrees on extension, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.  




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for 
residuals of an old fracture of the left elbow, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5205 through 5213 (2005).  

2.  The criteria for an evaluation in excess of 20 percent 
for fracture of the left patella with traumatic arthritis, 
from February 18, 1997 through April 1, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5010 
(2005).  

3.  The criteria for an evaluation in excess of 10 percent 
for fracture, left patella with traumatic arthritis and 
painful motion on flexion, effective April 2, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5260 (2005); VAOPGCPREC 
9-98.  

4.  The criteria for an evaluation in excess of 10 percent 
for fracture, left patella with traumatic arthritis and 
painful motion on extension, effective April 2, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5261 (2005); 
VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in October 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Additional letters were issued in 
September 2003 and March 2004.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with medical examinations in September 2000, 
February 2003, and April 2004.  The available medical 
evidence is sufficient for an adequate determination of the 
veteran's claims.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  


II.  Factual Background.

In a rating action of July1967, the RO granted service 
connection for residual of an old fracture of the left elbow, 
evaluated as 10 percent disabling, effective March 16, 1967; 
service connection was also granted for fracture of the left 
patella, evaluated as 0 percent disabling, effective March 
16, 1967.  

The veteran's claim for increased ratings for his service-
connected left elbow and left knee disorders (VA Form 21-
4138) was received in March 1997.  Submitted in support of 
the veteran's claim was a private hospital report, dated in 
September 1967, which show that the veteran underwent 
excision of the left radial head; the final diagnosis was old 
fracture, left radial head.  Also submitted was an undated 
treatment report from Dr. Jonathan L. Sollender, primarily 
concerning the wrist.  

The veteran was afforded a VA examination in April 1997, at 
which time he complained of chronic pain in the left knee and 
left elbow.  On examination, he was in moderate distress.  
Examination of the left elbow revealed a scar consistent with 
past surgical history.  The veteran had full extension of the 
elbow, flexion to 140.  He had some mild crepitus with 
motion.  The veteran also had full pronation and supination, 
without crepitus.  He had some tenderness with palpation 
laterally.  Examination of the left knee demonstrated full 
extension to 140 degrees of flexion.  He had marked patella 
grind.  He had tenderness in both joint spaces and a mild 
effusion.  X-ray study of the left knee revealed marked 
osteophyte formation, primarily within the patellofemoral 
joint but also within both medial and lateral joint spaces as 
well as a large posteriorly projecting osteophyte.  X-ray 
study of the elbow revealed marked joint space narrowing in 
the ulnohumeral joint.  There was a posteriorly projecting 
osteophyte at the level of the inferior olecranon and 
osteophytes at the coronoid and at the semilunar notch.  The 
pertinent diagnoses were left elbow post traumatic arthritis, 
moderate to moderately severe; and, left knee post traumatic 
osteoarthritis, severe.  

By rating decision of August 1999 the RO increased the 
ratings assigned for the veteran's service connected left 
elbow and left patella disorders to 20 percent each.

VA progress notes, dated from April 1997 to September 2000, 
reflect ongoing evaluation and treatment for several 
disabilities.  These records do not reflect any findings 
regarding the left knee or the left elbow, except for the 
report of x-ray studies of the left knee, performed in March 
1997 and September 2000, the findings of which are reported 
with the respective compensation examinations.  

The veteran was afforded a VA orthopedic examination in 
September 2000, at which time he denied any history of 
reinjury to the left knee since service; but, he complained 
of pain primarily over the anterior aspect of the knee with 
efforts at climbing or kneeling and he had occasional 
symptoms of giving away in the left knee.  On examination, he 
had full active range of motion of the knee; he walked with a 
normal gait, but he had significant crepitation to palpation 
over the anterior aspect of the knee, and he had tenderness 
to palpation along the medial and lateral aspects of the 
patellofemoral articulation.  There was no evidence of 
effusion.  He had no instability on anterior or posterior 
drawer or anterior Lachman's; he had no varus or valgus 
instability and he had no meniscal signs.  The impression was 
status post patellofemoral degenerative arthritis, moderately 
severe, status post patella fracture.  X-ray study of the 
left knee showed osteoarthritis, no evidence of fracture and 
no gross joint effusion.

The veteran was also afforded a VA joints examination in 
October 2000, at which time it was noted that he was right 
hand dominant, was employed as an industrial mechanic, took 
anti-inflammatories regularly, and utilized a Nuprin brace 
for the left elbow.  The veteran indicated that the elbow 
woke up him up at night, and he occasionally experienced 
sensations of weakness in the elbow.  On examination, he 
lacked 50 degrees of full extension, he had flexion to 130 
degrees, he lacked 10 degrees of pronation, and he lacked 15 
degrees of full supination.  He had a 70-cm scar laterally.  
He had crepitation with range of motion and he had tenderness 
laterally.  X-ray study revealed moderate to severe 
degenerative arthritis at the ulnar trochlear articulation 
and he also had a surgically absent radial head.  The 
impression was degenerative joint disease, left elbow, 
moderate to severe; status post radial head fracture with a 
delayed resection and arthroplasty; and limited range of 
motion in the left elbow.  

The veteran was afforded another VA examination in February 
2003, at which time it was noted that he was right hand 
dominant.  It was also noted that he had been unemployed 
since October 2001 in mechanical repair.  The veteran 
indicated that he continued to have pain in the left elbow; 
he also reported a limited range of motion, and difficulty 
with heavy lifting as a result of the left elbow.  The 
veteran also complained of pain over the anterior aspect of 
the left knee; he noted that his symptoms were worse with 
ambulation or with climbing.  He had a brace on his left 
knee, but had had no crutches.  He denied any history of 
flare-ups.  He did report a history of increasing symptoms 
with repetitive use.  He denied any other complications on 
his activities of daily living.  

On examination, evaluation of the left elbow revealed a 7 cm. 
lateral incision, which was well-healed.  He lacked 10 
degrees of full extension.  He had flexion of 125 degrees.  
Pronation and supination were within normal limits.  He was 
tender to palpation over the lateral aspect of the elbow.  
There was no instability.  Examination of the left knee 
revealed a lack of 5 degrees of full extension.  He had 
flexion of 120 degrees.  He had tenderness over the anterior 
aspect of the knee.  He had moderate crepitation.  He had 
mild effusion.  He had tenderness to palpation along the 
medial more than lateral joint lines.  There was no 
instability on anterior, posterior drawer or anterior 
Lachman's.  He had no varus or valgus instability.  X-ray 
evaluation of the left knee revealed moderate degenerative 
change diffusely throughout the knee.  No obvious fracture 
deformity remained at the patella, although there was 
marginal spurring around the patella.  Examination of the 
elbow revealed surgical excision of the radial head.  
Moderate degenerative changes were noted otherwise.  The 
diagnoses were degenerative joint disease (DJD), left knee, 
status post patella fracture, moderately severe in symptoms; 
and history of left elbow radial head fracture, status post 
excision with DJD and diminished range of motion.  

Received in May 2003 were VA progress notes, dated from 
September 2002 to January 2003, which show that the veteran 
received follow up evaluation for several disabilities, 
including chronic left knee pain due to DJD of the left knee.  

At his personal hearing in October 2003, the veteran 
testified that he experienced stabbing pains in the left 
knee.  The veteran indicated that he used a cane for support 
and balance.  The veteran also reported problems with 
occasional swelling in the left knee.  The veteran testified 
to having debilitating pain in his left elbow.  He indicated 
that he wore a splint on the left elbow at night.  The 
veteran reported difficulty with straightening out his left 
elbow.  He also reported occasional weakness in the left 
elbow.  

Submitted in conjunction with the hearing were records from 
Dr. Ron Gentry, dated in October 2002.  The records indicate 
that the veteran was seen for a disability determination in 
October 2002.  At that time, he complained of arthritis in 
multiple joints, including the knees and elbows.  He 
complained of poor balance with walking; he was able to stand 
for 20 minutes before developing knee pain.  He was unable to 
squat down due to pain in the knees.  It was noted that the 
veteran worked in construction until October 2001, at which 
time he stopped working because he was unable to keep up due 
to pain in the knees.  He used a cane to assist in 
ambulation.  Following an evaluation, Dr. Gentry noted that 
the veteran had moderate degenerative joint disease in the 
left knee by x-ray examination.  

Received in March 2004 were VA outpatient treatment reports, 
dated from January 2003 through December 2003, reflecting 
continuing complaints of left knee pain.  Also received in 
March 2004 was a determination from the Social Security 
Administration (SSA), dated in November 2002, indicating that 
the veteran was found to be disabled, beginning April 1, 
2002.  It was also noted that the veteran's disability was 
due to osteoarthritis and history of asbestosis.  Also 
received were copies of the medical records used in the SSA 
determination, dated from October 2000 to October 2002, which 
show that the veteran received ongoing clinical evaluation 
and treatment for several disabilities, including chronic 
left knee pain due to DJD and pain in the left elbow.  

The veteran was afforded a VA examination in April 2004, at 
which time he stated that he had constant pain in the left 
elbow; he noted that he had increased pain during range of 
motion and with activity of the upper extremities.  The 
veteran stated that he had lack of endurance; he noted that 
his left arm was tired and weak.  The veteran also reported 
having pain in the left knee, especially with prolonged 
walking or standing.  He used a brace and a cane for 
assistance.  The veteran indicated that he also used a 
scooter when he has to walk more than one block.  The veteran 
also reported stiffness in all his joints, especially in the 
ankle and the left knee.  The veteran reported having flare-
ups of the joint pain 2 to 3 times a week, making his range 
of motion more limited and having difficulty holding things.  

On examination, it was noted that the veteran was using a 
cane as an assistive device for walking; he also came to the 
examination with a scooter.  His gait was abnormal; he 
presented an antalgic gait, probably because of the knee.  He 
also had a valgus position during walking.  The veteran 
presented with an abnormal valgus of the lower extremities to 
get more stability to the joints.  The left knee had moderate 
crepitus with tenderness in the patellar area as well as in 
the medial more than the lateral line.  The left knee had a 
flexion from 0 degrees to 120 degrees, and he lacked 10 
degrees of extension.  There was no swelling in the left 
knee.  The left elbow presented a scar measuring around 5 cm, 
but there was no pain in that scar.  The veteran had 
tenderness in the anterior fossa of the elbow, as well as in 
the lateral and posterior area of the elbow.  The veteran had 
a decreased range of motion; he presented with flexion up to 
125 degrees and lacking extension of 30 degrees.  He also 
presented tenderness when he had to flex the elbow to more 
than 100 degrees.  He also had tenderness during supination 
and pronation of both forearms, especially the left arm.  He 
presented a marked tenderness during the supination of the 
left forearm, being able to supinate from 10 to 60 degrees, 
and pronate from 20 to 60 degrees.  The diagnoses were post-
traumatic arthritis of the left elbow with moderate to severe 
symptomatology, decreased range of motion and lack of 
endurance; and degenerative joint disease of the left knee.  
The examiner noted that the veteran presented no evidence of 
a marked deformity of the elbow, but there was an adequate 
union of the upper half of the ulna.  The veteran had a 
decreased range of motion with no evidence of a specific cry 
about the deformities.  The examiner noted that, while the 
veteran reported flare-ups of the left elbow and left knee 
during activities, there was no incoordination because he was 
able to perform all of the activities of daily living.  


III.  Legal Analysis.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2005).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

A.  Residuals of an old fracture of the left elbow.

Entitlement to compensation for the veteran's left elbow 
disability has already been established and an increase in 
the rating for this disability rating is at issue.  Thus, as 
noted above, the present level of disability is the primary 
concern here.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, under the laws administered by VA, 
disabilities of the elbow and forearm are rated under 
Diagnostic Codes 5205 through 5213.  A distinction is made 
between major and minor extremities for rating purposes.  
Only one hand is to be considered major.  38 C.F.R. § 4.69 
(2005).  The veteran is right handed, as noted in the October 
2000 and February 2003 VA examinations.  Therefore, 
discussions of the ratings in the Diagnostic Codes will refer 
to those of the minor extremity.  

Historically, the RO has rated the veteran's left elbow 
disability under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5211.  
Under Diagnostic Code 5211 pertaining to the ulna, nonunion 
in the upper half, with false movement: with loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity of 
the minor extremity warrants a 30 percent evaluation.  
Nonunion in the upper half with false movement and without 
loss of bone substance or deformity, warrants an evaluation 
of 20 percent.  Nonunion in the lower half warrants an 
evaluation of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5211.  

Under DC 5213, limitation of pronation with motion lost 
beyond the middle of the arc is assigned a 20 percent 
evaluation for the minor elbow and forearm.  Limitation of 
pronation with motion lost beyond the last quarter of arc 
where the hand does not approach full pronation is also 
assigned a 20 percent evaluation for the minor elbow and 
forearm.  Limitation of supination to 30 degrees or less is 
assigned a 10 percent evaluation for the minor elbow and 
forearm. 38 C.F.R. § 4.71a, DC 5213 (2005).  

In order to receive a rating higher than 20 percent for his 
left elbow disability, the veteran must have ankylosis of the 
elbow (DC 5205); flexion limited to 55 degrees or less (DC 
5206); limitation of extension of the forearm to 100 degrees 
or more (DC 5207); impairment with flail joint (DC 5209); 
nonunion of the radius and ulna, with flail false joint (DC 
5210); impairment of the ulna, with nonunion in the upper 
half, false movement, and loss of bone substance and marked 
deformity (DC 5211); impairment of radius, with nonunion in 
the lower half, false movement, with loss of bone substance 
and marked deformity (DC 5212); or the hand fixed in 
supination or hyperpronation (DC 5213).  

Normal flexion of the elbow is from zero degrees (arm at 
side) to 145 degrees; normal extension of the elbow is from 
145 to zero degrees.  Normal forearm pronation is from 0 
degrees to 80 degrees and normal forearm supination is from 0 
degrees to 85 degrees.  See 38 C.F.R. §§ 4.45, 4.71, Plate I.  

To be rated higher than 20 percent under Diagnostic Code 
5211, the veteran would have to demonstrate nonunion in the 
upper half of the ulna with false movement.  The evidence 
described above does not suggest such a problem and therefore 
clearly does not support such an evaluation.  Specifically, 
following the April 2004 VA examination, the examiner noted 
that the veteran presented no evidence of a marked deformity 
of the elbow, but there was an adequate union of the upper 
half of the ulna.  The medical evidence also reflects that 
the veteran is not entitled to a higher rating under any of 
the other potentially applicable diagnostic codes.  In 
February 2003, flexion was to 125 degrees, and he lacked only 
10 degrees of full flexion.  Moreover, during the most recent 
VA examination in April 2004, flexion was 125 degrees, which 
is greater than the 110 degrees that would allow for a 
noncompensable evaluation under DC 5206 or 5208.  Extension 
was to 30 degrees, which is farther than the 45-degree 
limitation that would allow a 10 percent rating under DC 5207 
or 5208.  There was no noted flail joint or nonunion or 
malunion or other impairment of the radius or ulna, thus 
rendering inapplicable diagnostic codes 5209 through 5212.  
Finally, under DC 5213, the veteran is not entitled to a 
rating higher than the current 20 percent, because there is 
no evidence of bone fusion or of his hand being fixed in 
supination or pronation.  

However, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  

The April 2004 VA examiner specifically stated that the 
veteran had a decreased range of motion, with weak movement 
of the left arm and lack of endurance, factors not 
contemplated by DC 5213.  Moreover, the veteran has indicated 
that the pain is always present and bothers him when he uses 
the elbow, and the examiner noted there was tenderness over 
the medial and lateral epicondyles.  As these are precisely 
the type of functional impairments not contemplated by the 
rating criteria that must be considered under DeLuca, the 
Board finds that a 30 percent evaluation, the next highest 
available under Diagnostic Code 5213, is a more appropriate 
rating for the veteran.  An evaluation in excess of 30 
percent is not warranted, though, because such an evaluation 
is not even contemplated for the minor extremity under DC 
5211 through 5213, and the 40 percent evaluation under 
Diagnostic Codes 5206 and 5207 envisions a more severe 
restriction of movement, with flexion limited to 45 degrees 
and extension to 110 degrees, than can be compared with the 
veteran's flexion to 125 degrees and extension to 30 degrees, 
combined with his additional limitations by pain, 
incoordination, and lack of endurance.  

Finally, the veteran also is not shown to warrant 
consideration for an extra-schedular rating for his service-
connected left elbow disability under the provisions of 38 
C.F.R. § 3.321(b)(1) (2005).  First, he has not been 
frequently hospitalized on account of it.  Moreover, although 
he indicated that he is currently unemployed, the record does 
not reflect that his left elbow disorder has caused marked 
interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his pain and overall functional 
impairment hamper his performance in some respects, but 
certainly not to the level that would require extra-schedular 
consideration, since those provisions are reserved for very 
special cases of impairment that simply is not shown here.  
The veteran's left elbow was normal in appearance and had no 
significant heat, redness, swelling, effusion, drainage, or 
abnormal movement, and he did not indicate he had trouble 
dressing himself, although he did indicate some minor 
difficulty in washing.  In April 2004, the examiner 
specifically noted that the veteran was able to perform all 
of the activities of daily living.  Consequently, the Board 
does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. at 227.  

B.  Increased rating for the left knee.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (2005).  
Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, and 40 percent when limited to 30 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  Flexion and 
extension may be separately rated.  VAOPGCPREC 9-2004 (Sept. 
17, 2004).  

B.  Evaluation in excess of 20 percent for fracture of the 
left patella, with traumatic arthritis, during the period 
from February 18, 1997 through April 1, 2004.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the service-connected 
left knee prior to April 1, 2002.  During the period in 
question, the veteran's left knee disorder was evaluated 
under the provisions of Diagnostic Code 5010, which 
contemplates arthritis and limitation of motion of the 
affected joints.  During the April 1997 VA examination, while 
the left knee was shown to have mild effusion and tenderness, 
there was a full range of motion in the knee.  At the time of 
the September 2000 examination, the examiner indicated that 
there was significant crepitation to palpation over the 
anterior aspect of the knee, with tenderness to palpation 
along the medial and lateral aspect of the patellofemoral 
articulation.  There was no evidence of effusion.  The 
veteran had a full range of motion in the left knee.  These 
findings, including a full range of motion, would not warrant 
an evaluation in excess of 20 percent.  In fact, the 
veteran's full active range of motion, which indicates full 
flexion and full extension, would not warrant a compensable 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (compensable evaluation under Diagnostic Code 5260 would 
require flexion limited to 45 degrees and under Diagnostic 
Code 5261, it would require extension limited to 10 degrees).  
In February 2003, the examiner noted tenderness over the 
anterior aspect of the left knee; he had moderate 
crepitation.  Range of motion revealed a flexion of 120 
degrees, and the veteran lacked 5 degrees of full extension.  
He had tenderness along the medial more than lateral joint 
lines.  X-ray findings revealed moderate degenerative changes 
diffusely throughout the left knee.  The Board finds that the 
above-described findings are indicative of no more than a 20 
percent evaluation for limitation of motion of the left knee.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Additionally, the Board finds that an evaluation in excess of 
20 percent for the left knee is not warranted based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran clearly has pain with use of his left knee, which 
has been substantiated by medical professionals.  However, 
the veteran's service-connected left knee causes no more than 
moderate functional impairment.  

The veteran is competent to report his symptoms; however, to 
the extent that he asserts he warranted more than a 20 
percent evaluation for the left knee, the medical findings do 
not support an increased evaluation for the reasons stated 
above.  The Board attaches far greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements and testimony even if sworn, in 
support of a claim for monetary benefits.  Taking the 
veteran's contentions into account and the medical findings, 
an evaluation in excess of 20 percent is not warranted for 
the service-connected fracture of the patella of the left 
knee, with traumatic arthritis, during the period from 
February 18, 1997 to April 1, 2002.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  

C.  I/R in excess of 10 percent for fracture of the left 
patella with traumatic arthritis, with painful motion on 
flexion and extension, each, effective from April 2, 2004.  

By a rating action of April 2005, the RO assigned separate 10 
percent disability ratings for painful motion on flexion, as 
well as painful motion on extension, under Diagnostic Codes 
5010-5260, and 5261.  The record reflects that the veteran 
has limitation of flexion of the left knee.  The current 
evaluation contemplates functional limitation of flexion to 
45 degrees.  In order to warrant an increased rating for 
limitation of flexion, there must be an actual or functional 
equivalent of limitation of flexion to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  On examination in April 2004, 
the veteran had 120 degrees of flexion.  The examiner noted 
that there was moderate crepitus with tenderness in the 
patellar area as well as in the medial more than the lateral 
line.  There was no evidence of incoordination, weakness, or 
fatigue.  Based on the above-mentioned medical evidence, the 
findings do not demonstrate symptomatology that equates to 
limitation of flexion to 30 degrees, even with full 
consideration of functional loss including pain and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, a higher 
rating under Diagnostic Code 5260 for limitation of flexion 
of the left knee is not warranted.  

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran is functionally limited to 30 degrees of flexion.  
Rather, the veteran retains functional use to at least 45 
degrees of flexion.  

In order to warrant a separate rating for limitation of 
extension, there must be an actual or functional equivalent 
of limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).  At the April 2004 VA 
examination, the examiner noted that the veteran had a lack 
of extension to 10 degrees.  There was no evidence of 
fatigue, swelling, or lack of endurance.  Based on the above-
mentioned medical evidence, the findings demonstrate 
symptomatology that equates to functional limitation of 
extension to 10 degrees, even with full consideration of 
functional loss including pain and weakness.  However, the 
findings do not demonstrate symptomatology that equates to 
limitation of extension to 15 degrees, even with full 
consideration of functional loss including pain on use.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, a higher rating 
under Diagnostic Code 5261 for limitation of extension of the 
left knee is not warranted.  

Therefore, in order to warrant a disability evaluation in 
excess of a combined 20 percent for the left knee, in this 
instance, the evidence must establish limitation of flexion 
to 30 degrees and/or limitation of extension to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, 
having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence of 
record is against finding that the veteran's left knee 
disorder is manifested by limitation of flexion to 30 degrees 
or limitation of extension to 15 degrees.  In reaching this 
conclusion, the Board has found the most probative evidence 
of record to be the report of the VA examination conducted in 
April 2004.  

For example, the Board notes that, in the April 2004 VA 
examination report, range of motion of the left knee was from 
0 to 120 degrees; and the knee lack an extension to 10 
degrees.  Although 120 degrees of flexion is less than the 
normal range of flexion of 140 degrees as defined by 38 
C.F.R. § 4.71a, Plate II, it is not sufficient to warrant a 
compensable evaluation under DC 5260.  Furthermore, the Board 
notes that some slight limitation of motion is already 
contemplated by the 10 percent assigned for the left knee 
under DC 5010.  

In light of the aforementioned findings, the Board believes 
that the preponderance of the evidence is against finding 
that the veteran's left knee disability meets the criteria 
for an evaluation in excess of 10 percent for a left knee 
under the criteria of either Diagnostic Code 5260 or DC 5261.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or other 
symptoms under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2003).  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, 
the Board has considered whether an increased evaluation is 
available for the veteran's left knee under these provisions.  
After careful review of the record, the Board finds that the 
veteran's left knee disability is not manifested by a degree 
of additional functional loss due to pain or other pathology 
that would warrant a higher evaluation under 38 C.F.R. 
§§ 4.40 or 4.45.  

Clearly, the veteran has reported pain on motion.  In 
addition, he has reported that he experiences constant pain 
in his left knee, especially with prolonged walking and 
standing.  As noted above, the veteran's "actual" range of 
motion noted in degrees is not sufficient to justify a rating 
in excess of 10 percent.  There is no indication of fatigue, 
weakness, lack of endurance, or incoordination.  With regard 
to the applicable criteria, the diagnostic code currently 
assigned contemplates a loss of flexion to 45 degrees.  
Comparatively, the actually performed flexion is 120 degrees.  
For similar reasons, a rating in excess of 10 percent is not 
warranted for the limitation of extension of the left knee.  
Accordingly, the effects of pain and associated functional 
limitations have been accounted for in the ratings currently 
assigned.  The Board concludes that the 10 percent evaluation 
for limitation of flexion and the 10 percent evaluation for 
limitation of extension the left knee in this instance are 
appropriately assigned.  Consequently, the Board finds that 
the preponderance of the competent and probative evidence is 
against the assignment of an increased evaluation for a left 
knee disability under the provisions of 38 C.F.R. §§ 4.40, 
4.45.  

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b) (1) (2005) is in order.  The evidence in this case 
fails to show that the veteran's right knee arthritis has 
caused a marked interference with his employment, or that 
such has required frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards. 38 C.F.R. § 3.321(b) (1).  Although the veteran is 
unemployed and receiving Social Security disability benefits, 
SSA records reflect that the grant of benefits was based in 
part on disabilities other than left knee arthritis.  Also, 
the Board notes that the two disability ratings now assigned 
for the service-connected left knee arthritis contemplate a 
level of interference with employment associated with the 
degrees of disability demonstrated. Consequently, the Board 
finds that a referral for extraschedular consideration is not 
warranted.  


ORDER

A 30 percent rating is granted for the residuals of an old 
fracture, left elbow, subject to the laws and regulations 
governing the payment of VA compensation.  

A rating in excess of 20 percent for fracture of the left 
patella, with traumatic arthritis, during the period from 
February 18, 1997 through April 1, 2004, is denied.  

An evaluation in excess of 10 percent for fracture of the 
left patella, with traumatic arthritis and painful motion on 
flexion, on and after April 1, 2004, is denied.  

An evaluation in excess of 10 percent for fracture of the 
left patella, with traumatic arthritis and painful motion on 
extension, on and after April 1, 2004, is denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


